Case 2:20-cv-06022-DRH-AYS Document 1 Filed 12/10/20 Page 1 of 3 PageID #: 1




                      UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF NEW YORK (CENTRAL ISLIP)
______________________________________________________________________________

ELLA M. ZANDBAF,                                       CASE NO. 2:20-cv-06022
     Plaintiff,

       vs.

CAPITAL ONE BANK (USA), NATIONAL                       TRANS UNION, LLC’S
ASSOCIATION and TRANS UNION, LLC,                      NOTICE OF REMOVAL
          Defendants.


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Trans Union, LLC

(“Trans Union”) hereby removes the subject action from the Supreme Court Of The State Of New

York, Nassau County, to the United States District Court for the Eastern District of New York

(Central Islip), on the following grounds:

       1.      Plaintiff Ella M. Zandbaf served Trans Union on or about December 8, 2020, with

a Summons and Complaint filed in the Supreme Court Of The State Of New York, Nassau County.

Copies of the Summons and Complaint are attached hereto as Exhibit A and Exhibit B. No other

process, pleadings or orders have been served on Trans Union.

       2.      Plaintiff makes claims under, alleges that Trans Union violated and alleges that

Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the “FCRA”).

See Complaint ¶¶ 1, 20 and 31-34.

       3.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since there is a federal question. As alleged, this suit falls within the FCRA which thus

supplies this federal question.




                                             Page 1 of 3
Case 2:20-cv-06022-DRH-AYS Document 1 Filed 12/10/20 Page 2 of 3 PageID #: 2




        4.     Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Supreme

Court Of The State Of New York, Nassau County, to the United States District Court for the

Eastern District of New York (Central Islip).

        5.     Counsel for Trans Union has confirmed with the Supreme Court Of The State Of

New York, Nassau County, online, that they have no document or file suggesting any other

Defendant has been served. To the best of Trans Union’s knowledge, no other named Defendant

in this matter has been served as of the date and time of this Notice Of Removal.

        6.     Notice of this removal will promptly be filed with the Supreme Court Of The State

Of New York, Nassau County, and served upon all adverse parties.

        WHEREFORE, Defendant Trans Union, LLC, by counsel, removes the subject action from

the Supreme Court Of The State Of New York, Nassau County, to this United States District Court,

Eastern District of New York (Central Islip).


Date:     December 10, 2020                           Respectfully submitted,


                                                      /s/ Camille R. Nicodemus
                                                      Camille R. Nicodemus, Esq. (NY# 2807451)
                                                      Schuckit & Associates, P.C.
                                                      4545 Northwestern Drive
                                                      Zionsville, IN 46077
                                                      Telephone: (317) 363-2400
                                                      Fax: (317) 363-2257
                                                      E-Mail: cnicodemus@schuckitlaw.com

                                                      Counsel for Defendant Trans Union, LLC




                                            Page 2 of 3
Case 2:20-cv-06022-DRH-AYS Document 1 Filed 12/10/20 Page 3 of 3 PageID #: 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 10th day of December, 2020. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 None.


         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 10th day of December, 2020

properly addressed as follows:

 for Plaintiff Ella M. Zandbaf
 Kenny G. Oh, Esq.
 Law Offices of Robert S. Gitmeid &
 Associates, PLLC
 30 Wall Street, 8th Floor, #741
 New York, NY 10005



                                                        /s/ Camille R. Nicodemus
                                                        Camille R. Nicodemus, Esq. (NY# 2807451)
                                                        Schuckit & Associates, P.C.
                                                        4545 Northwestern Drive
                                                        Zionsville, IN 46077
                                                        Telephone: (317) 363-2400
                                                        Fax: (317) 363-2257
                                                        E-Mail: cnicodemus@schuckitlaw.com

                                                        Counsel for Defendant Trans Union, LLC




                                              Page 3 of 3
